Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

1.	The following is a Final Office Action in response to communication received on 5/13/2022. Claims 1 and 3-12 have been examined in this application.  
Response to Amendments 
2.	Applicant’s amendments to claims 1 and 3-12 are acknowledged. Applicant’s cancellation of claim 2 is acknowledged. 
Response to Amendments 
3.	Applicant’s request on remarks page 7 to hold the rejection under 101 in abeyance under the deferred subject matter eligibility response (DSMER) pilot program is acknowledged. The Examiner has updated the 101 rejection below to reflect Applicant’s amendments. 	
4.	Based on Applicant’s amendments and response (see Remarks page 7) the previous 112 sixth/f paragraph interpretations are withdrawn. 
5.	Applicant’s argument with respect to the 103 rejection in view of Applicant’s amended claims are acknowledged.  However, the Examiner still finds the cited prior art combination of Mi in view of Lidow to read under broadest reasonable interpretation on the claims as amended and detailed in the updated office action below. 
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1 and 3-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) providing targeted advertisements based on information known or collected about the user. 
	 The idea of providing targeted advertisements based on information known or collected about the user is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors which is a certain method of organizing human activities.  Since the claims recite a certain method of organizing human activities or a mental process which are in the enumerated groupings of abstract ideas, the claims recite an abstract idea.
	 This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1)  Adding the words “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims: merely implementing the abstract idea on a computer through the use of home electrical appliances (like televisions, recorders, and tuners), information terminals, storage devices, information presentation apparatus, and software running on a computer (see claims 1 and 3-12)
	(2) Adding insignificant extrasolution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1 and 3 -12)
	(3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically, as recited in the claims generally linking the use of the judicial exception to providing targeted ads across linked (e.g. two devices belonging to the same user) devices environment or field of use (see claims 1 and 3-12)
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that have not been found to be significantly more (inventive concept) than the judicial exception in that the claims merely recite: 
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically, as recited in the claims:
	(a)  receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1 and 3-12) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(b) automating mental tasks (see claims 1 and 3-12)(see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375) 
	(c)  storing and retrieving information in memory (see claim 3) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein):  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)
	And (d) electronic recordkeeping (see claim 3) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application under the significantly more (inventive concept) step as detailed above. 



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	 Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mi et al. (United States Patent Application Publication Number: US 2015/0248706) further in view of Lidow (United States Patent Application Publication Number: US 2015/0193810).

	As per claim 1, Mi et al. teaches An information presentation method, comprising: (see abstract and paragraph 0042, Examiner's note: method for providing advertisements across correlated devices).	
	sequentially obtaining, from a home electrical appliance,  appliance data including an operation status of the home electrical appliance; (see paragraphs 0016-0017 and 0021-0025, Examiner's note: receiving behavioral data, transactional data, and or loyalty status data from each user device, where a user device may be a computer like a tablet or smartphone.  It is noted that claim 9 further defines home electrical appliance as one of a television, a recorder, and a turner, only one required by the claims and the first appliance is a recorder in the sense that the information taking place on that device is recorded or a tuner in the sense that the information taking place on that device is used to tune which advertisements to provide to the user (see paragraph 0017)).
	receiving, from an information terminal different from the home electrical appliance, notification of an opportunity of presenting information by the information terminal; (see paragraphs 0017 and 0031-0033, Examiner's note: client device requesting an advertisement).
	determining, after receiving the notification in the receiving, whether there is a behavior of a user of the home electrical appliance preliminarily associated with a type of the appliance data obtained in the sequentially obtaining;  selecting one candidate from a plurality of candidates as the information to be presented by the information terminal, according to the behavior;  and instructing the information terminal to present the one candidate selected in the selecting as a result of determining that there is the behavior associated with the appliance data in the determining, (see paragraphs 0033, 0017-0018, and 0020-0023, Examiner's note: extensive user information may be correlated across a range of correlated (e.g. all belonging to one user) devices, which are then used to provide advertisements).
	While Mi et al. clearly teaches displaying targeted ads based on information collected across correlated devices (see paragraphs 0012 and 0017-0018), Mi does not expressly teach the known advertising feature of not providing an advertisement when an advertisement constraint says the advertisement should not be presented or more specifically as recited in the claims and prohibiting the information terminal from presenting the information as a result of determining that there is not the behavior associated with the appliance data in the determining.  
	However, Lidow which is in the art of ads on devices (see abstract)
teaches the known advertising feature of not providing an advertisement
when an advertisement constraint says the advertisement should not be
presented or more specifically as recited in the claims and prohibiting the information terminal from presenting the information as a result of determining that there is not the behavior associated with the appliance data in the determining (see
abstract and paragraph 0049, Examiner's note: allows a user to ban a
particular ad from being shown again across multiple devices).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Mi et al. with the aforementioned teachings from Lidow with the motivation of providing a known advertising feature of providing information of interest to a user by not providing an advertisement when an advertisement constraint says the advertisement should not be presented (see Lidow abstract and paragraph 0049), when providing targeted advertisements of interest to a user based on collected data (see Mi et al. paragraphs 0016- 0023) as well as allowing the users some personalization over what information is used in the system (see Mi et al. paragraph 0024) to provide ads is both known.
	As per claim 3, Mi et al. teaches
	further comprising: accumulating, in a storage device, a plurality of items of appliance data sequentially obtained in the sequentially obtaining, the plurality of items of appliance data each being the appliance data, 2Application No. 17/258,730Docket No.: 070469-1051  wherein the selecting includes selecting the one candidate from the plurality of candidates, according to the plurality of items of appliance data accumulated in the storage device (see paragraphs 0033 and 0017-0023, Examiner's note: extensive user information may be correlated across a
range of correlated (e.g. all belonging to one user) devices, which is
stored in a database (see paragraphs 0019-0020), which are then used to
provide advertisements on one or more of the user devices ).
	As per claim 4, Mi et al. teaches
	wherein each of the plurality of items of appliance data sequentially obtained in the sequentially obtaining includes time information indicating a time at which an item of the appliance data is generated in the home electrical appliance (see paragraphs 0021, 0025, and 0018, Examiner's note: time frame associated with user collected data).
	As per claim 5, Mi et al. teaches
	wherein the selecting includes estimating a next behavior of a user of the information terminal according to the plurality of items of appliance data accumulated in the storage device, and selecting, as the information to be presented by the information terminal, the one candidate from the plurality of candidates according to the next behavior estimated (see paragraphs 0017-0023, Examiner's note: various user behaviors can be collected across multiple devices (see paragraph 0017 and 0020-0023) to provide a targeted advertisement like the example provided in paragraph 0018).
	As per claim 6, Mi et al. teaches
	further comprising: obtaining a preference of a user of the information terminal, wherein the selecting includes selecting the one candidate from the plurality of candidates according to the preference of the user obtained in the obtaining (see paragraphs 0017-0023, Examiner's note: various user behaviors can be collected across multiple devices (see paragraph 0017 and 0020-0023) to provide a targeted advertisement like the example provided in paragraph 0018).
	As per claim 7, Mi et al. teaches
	further comprising: obtaining position information indicating a position of the information terminal, from the information terminal, wherein the determining includes determining whether there is the behavior of a user of the home electrical appliance based on the appliance data and the position information (see paragraphs 0017-0023, Examiner's note: various user behaviors can be collected across multiple devices (see paragraphs 0017 and 0020-0023) to provide a targeted advertisement like the example
provided in paragraph 0018).
	As per claim 8, Mi et al. teaches 
	wherein the appliance data includes at least one selected from: a power state indicating whether power of the home electrical appliance is on or off; an opening and closing state of an opening and closing portion in the home electrical appliance; and a detection result of a human sensor in the home electrical appliance (see paragraphs 0021-0022 and 0025, Examiner's note: only one is required by the claims and the limitation of an opening and closing state of an opening and closing portion in the first appliance is broad enough to read on" a timeframe associated with a website access, a timeframe associated with a specific loyalty program membership, or timing of a purchase taught in the above cited sections).
	As per claim 9, Mi et al. teaches
	wherein the home electrical appliance is one of a television, a recorder, and a tuner, (see paragraphs 0025, 0016-0017, and 0021-0025, Examiner's
note: only one required by the claims and the first appliance is a recorder
in the sense that the information taking place on that device is recorded or
a tuner in the sense that the information taking place on that device is
used to tune which advertisements to provide to the user (see paragraph
0017)).
	and the appliance data is viewed program information indicating a program viewed on the home electrical appliance (see paragraphs 0016, 0021, 0023,
0025, Examiner's note: could refer to either the websites accessed or the
loyalty programs under broadest reasonable interpretation).
	As per claim 10, Mi et al. teaches
	wherein the sequentially obtaining includes sequentially obtaining, from each of a plurality of home electrical appliances, appliance data including an operation status of a corresponding one of the plurality of home electrical appliances, the plurality of home electrical appliances each being the home electrical appliance, and the determining includes determining, after receiving the notification in the receiving, whether there is a behavior of a user of the home electrical appliance based on a plurality of items of appliance data obtained from the plurality of home electrical appliances in the sequentially obtaining, the plurality of items of appliance data each being the appliance data (see paragraphs 0013, 0033, 0017-0018, and 0020- 0023, Examiner's note: extensive user information may be correlated across a range of correlated (e.g. all belonging to one user) devices, which are then used to provide advertisements).
	As per claim 11, Mi et al. teaches An information presentation system, comprising: (see abstract, Examiner's note: system for providing advertisements across correlated devices).
	a home electrical appliance;  a information terminal different from the home electrical appliance; (see abstract, paragraphs 0013 and 0016, Examiner's note:
correlating user data across multiple user devices (e.g. that are of the same user)).
	and an information presentation apparatus, wherein: (see paragraphs 0013,
0017, and 0033, Examiner's note: database server that correlates the
information and provides ads).
	 the home electrical appliance includes a first processor, a first memory storing a first program, and the first program, when executed by the first processor, causes the home 4Application No. 17/258,730Docket No.: 070469-1051 electrical appliance to transmit appliance data including an operation status of the home electrical appliance ; (see abstract, paragraphs 0013, 0016, and 0042, Examiner's note: correlating user data across multiple user devices (e.g. that are of the same user)).
	to the information presentation apparatus, (see paragraphs 0017 and 0031-0033, Examiner's note: user information is sent from the user device to the web server which correlates user data and provides advertisements).
	 the information terminal includes a second processor, a second memory storing a second program, and the second program, when executed by the second processor, causes the information terminal to transmit notification of an opportunity of presenting information, (see abstract, paragraphs 0013, 0016, and 0042, Examiner's note: correlating user data across multiple user devices (e.g. that are of the same user)).
	to the information presentation apparatus, and (see paragraphs 0017 and 0031-0033, Examiner's note: user information is sent from the user device to the web server which correlates user data and provides advertisements).
	the information presentation apparatus includes a third processor, a third memory storing a third program, and the third program, when executed by the third processor, (see abstract, paragraphs 0013, 0016, and 0042, Examiner's note: correlating user data across multiple user devices (e.g. that are of the same user)).
	causes the information presentation apparatus to: (see paragraphs 0017 and 0031-0033, Examiner's note: user information is sent from the user device to the web server which correlates user data and provides advertisements).

	sequentially obtain the appliance data from the home electrical appliance;  receive the notification from the information terminal;  determine, after receiving the notification, whether there is a behavior of a user of the home electrical appliance preliminarily associated with a type of the appliance data sequentially obtained; (see paragraphs 0017 and 0031-0033, Examiner's note: user information is sent from the user
device to the web server which correlates user data and provides
advertisements).
	select one candidate from a plurality of candidates as the information to be presented by the information terminal, according to the behavior; and instructs the information terminal to present the candidate selected  as a result of determining that there is the behavior associated with the appliance data, (see paragraphs 0033, 0017-0018, and 0020-0023, Examiner's note: extensive user information may be correlated across a range of correlated (e.g. all belonging to one user) devices, which are then used to provide advertisements).

	While Mi et al. clearly teaches displaying targeted ads based on information across correlated devices (see paragraphs 0012 and 0017- 0018), Mi does not expressly teach the known advertising feature of not providing an advertisement when an advertisement constraint says the advertisement should not be presented or more specifically as recited in
the claims and prohibits the information terminal from presenting the information as a result of determining that there is not the behavior associated with the appliance data. 
	However, Lidow which is in the art of ads on devices (see abstract) teaches the known advertising feature of not providing an advertisement when an advertisement constraint says the advertisement should not be presented or more specifically as recited in the claims  and prohibits the information terminal from presenting the information as a result of determining that there is not the behavior associated with the appliance data (see abstract and paragraph 0049, Examiner's note: allows a user to ban a particular ad from being shown again across multiple devices).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Mi et al. with the aforementioned teachings from Lidow with the motivation of providing a known advertising feature of providing information of interest to a user by not providing an advertisement when an advertisement constraint says the advertisement should not be presented (see Lidow
abstract and paragraph 0049), when providing targeted advertisements of interest to a user based on collected data (see Mi et al. paragraphs 0016- 0023) as well as allowing the users some personalization over what information is used in the system (see Mi et al. paragraph 0024) to provide ads is both known.
	As per claim 12, Mi et al. teaches An information presentation apparatus, comprising: (see abstract, Examiner's note: system for providing advertisements across correlated devices).
	 a processor;  and a memory storing a program, wherein the program, when executed by the processor, causes the information presentation apparatus to: (see paragraphs 0040-0042, Examiner’s note: software running on a computer to perform operations). 
	sequentially obtain the appliance data from a home electrical appliance; (see paragraphs 0016-0017 and 0021-0025, Examiner's note: receiving behavioral data, transactional data, and or loyalty status data from each user device, where a user device may be a computer like a tablet or smartphone.  It is noted that claim 9 further defines home electrical appliance as one of a television, a recorder, and a turner, only one required by the claims and the first appliance is a recorder in the sense that the information taking place on that device is recorded or a tuner in the sense that the information taking place on that device is used to tune which advertisements to provide to the user (see paragraph 0017)).
	 receive a notification from an information terminal different from the home electrical appliance; 5Application No. 17/258,730Docket No.: 070469-1051 (see paragraphs 0017 and 0031-0033, Examiner's note: client device requesting an advertisement).
	determine, after receiving the notification, whether there is a behavior of a user of the home electrical appliance preliminarily associated with a type of the appliance data sequentially obtained;  select one candidate from a plurality of candidates as the information to be presented by the information terminal, according to the behavior;  and instructs the information terminal to present the candidate selected as a result of determining that there is the behavior associated with the appliance data, (see paragraphs 0033, 0017-0018, and 0020-0023, Examiner's note: extensive user information may be correlated across a range of correlated (e.g. all belonging to one user) devices, which are then used to provide advertisements).
	While Mi et al. clearly teaches displaying targeted ads based on information collected across correlated devices (see paragraphs 0012 and 0017-0018), Mi does not expressly teach the known advertising feature of not providing an advertisement when an advertisement constraint says the advertisement should not be presented or more specifically as recited in the claims and prohibits the information terminal from presenting the information as a result of determining that there is not the behavior associated with the appliance data.  
	However, Lidow which is in the art of ads on devices (see abstract)
teaches the known advertising feature of not providing an advertisement
when an advertisement constraint says the advertisement should not be
presented or more specifically as recited in the claims and prohibits the information terminal from presenting the information as a result of determining that there is not the behavior associated with the appliance data (see abstract and paragraph 0049, Examiner's note: allows a user to ban a particular ad from being shown again across multiple devices).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Mi et al. with the aforementioned teachings from Lidow with the motivation of providing a known advertising feature of providing information of interest to a user by not providing an advertisement when an advertisement constraint says the advertisement should not be presented (see Lidow abstract and paragraph 0049), when providing targeted advertisements of interest to a user based on collected data (see Mi et al. paragraphs 0016- 0023) as well as allowing the users some personalization over what information is used in the system (see Mi et al. paragraph 0024) to provide ads is both known. 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

	- Chai et al. (United States Patent Application Publication Number: US
2014/0074621) teaches pushing content to secondary devices (see abstract)
	- Miller et al. (United States Patent Application Publication Number: US
2015/0341453) teaches systems and methods for matching online users
across devices (see title and abstract)
	- Pearson et al. (United States Patent Application Publication Number: US
2019/0073698) teaches providing advertisements across multiple user
devices (see title and abstract)
	- Kirkorian et al. (United States Patent Application Publication Number:
US 2007/0234213) teaches advertisers setting constraints over when an
advertisement may be presented (see paragraph 0048)
	- Beaver et al. (United States Patent Application Publication Number: US
2009/0006177) teaches business rules set by advertisers for when to display
an advertisement to a user (see paragraph 0018)
	- Defoy et al. (United States Patent Application Publication Number: US
2009/0248524) teaches if a user negatively reviews an ad the ad server will
stop the display of the ad in the future to the user (see paragraph 0055)
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621